DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “wherein the first liquid has a salty flavor that is attenuated by the presence of the second liquid” in lines 1-2.  It is unclear what properties of the second liquid allows the salty first liquid meets the “attenuated” attribute.  For purposes of examination Examiner interprets the claim to require the first liquid having a salty flavor and the second liquid being present in the juice beverage.
Claim 11 recites the limitation “wherein the second liquid has a vegetal flavor that is attenuated by the presence of the first liquid” in lines 1-2.  It is unclear what properties 
Claim 12 recites the limitation “wherein the juice beverage has a fit to control value of at least 85% when attributes of the juice beverage are compared with attributes of the juice base using Quantitative Descriptive Analysis” in lines 1-3.  The claim does not specify what particular attributes is to match or how the attributes are measured and evaluated.  It is unclear what “a fit to control value of at least 85%...when compared with attributes of the juice base” means since it is unclear what particular attribute must match.  For purposes of examination Examiner interprets the claim to require adding any juice base to the juice beverage.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124.
Regarding Claims 1, 3, 6, and 8, Simkins discloses a juice beverage comprising a juice base comprising at least one fruit juice of lemons and limes (Page 3), oranges, pineapples, and strawberries (Page 4), pears and apples (Page 5), kiwi and mango (Page 8), raspberries (Page 13), a first liquid being a juice of coconut (Pages 6 and 11), and a second liquid being a juice of lettuce (Page 4), celery and mint (Page 5), cucumber (Page 6), Swiss chard (Page 7), parsley (Page 8), dill (Page 11), wherein the fruit juice differs from each of the first liquid and the second liquid and the second liquid differs from the first liquid.
Further regarding Claim 1, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 
Further regarding Claim 1, Simkins modified with Letourneau et al. is silent regarding the claimed weight ratios of from about 40 wt% to about 85 wt% of the juice base, from about 5 wt% to about 35 wt% of the first liquid, and from about 3 wt% to about 30 wt% of the second liquid.  However, differences in the concentration of the juice base, first liquid, and second liquid will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would add the desired ratios of various fruit and vegetable juice ingredients based upon the particular flavor profile desired by a particular consumer.
Regarding Claim 2, Simkins modified with Letourneau et al. is silent regarding a weight ratio of the first liquid to the second liquid being from about 10:1 to about 1:1.  However, differences in the concentration of the juice base, first liquid, and second liquid will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary 
Regarding Claim 4, Simkins discloses the at least one fruit juice being orange juice (Pages 7-9).
Regarding Claim 5, Simkins discloses the juice base being a green juice (kiwi) (Page 8).
Regarding Claim 7, Simkins discloses the first liquid being coconut water (Pages 6, 10-11, and 13).
Regarding Claim 9, Simkins discloses the second liquid being lettuce juice (Pages 5-7 and 9).
Regarding Claim 11, Simkins discloses the second liquid being a variety of different vegetables within the recipes posted, which reads on the second liquid being having a vegetal flavor.  Additionally, the various juice beverage recipes contains the presence of at least a first liquid.
Regarding Claim 12, the limitations “wherein the juice beverage has a fit to control value of at least 85% when attributes of the juice beverage are compared with attributes of the juice base using Quantitative Descriptive Analysis” are unclear as enumerated in the rejections to 35 USC 112(b) provided above.  Furthermore, Simkins discloses combining the same ingredients as claimed and disclosed by applicant.  It would have been obvious to one of ordinary skill in the art to maintain a juice that was similar to the claimed juice base if it was desired to provide that type of juice by a particular consumer, which requires no more than routine experimentation.  Give that it is unclear which particular attributes must match, one of ordinary skill in the art could 
Regarding Claim 13, Simkins is silent regarding the juice beverage being about 100% juice.
Letourneau et al. discloses a juice beverage comprising 100% juice (‘124, Paragraph [0023]).
Both Simkins and Letourneau et al. are directed towards the same field of endeavor of juice beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins to be 100% juice since Letourneau et al. teaches that it was known to make juice beverages having 100% juice.
Regarding Claim 15, Simkins discloses the juice consisting of fruits and vegetables, which reads on the claimed natural ingredients in view of applicant’s disclosure (Specification, Paragraph [0003]).
Regarding Claim 16, Simkins discloses the first liquid being coconut water (Pages 6, 10-11, and 13) and the second liquid being lettuce juice (Pages 5-7 and 9).
Regarding Claim 17, the limitations “wherein the juice base has a first sugar concentration and the juice beverage has a second sugar concentration wherein the second sugar concentration is about 20% to about 40% lower than the sugar concentration” are limitations with respect to the properties of the juice beverage.  where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  In the present instance, Simkins discloses a juice beverage that uses the claimed ingredients as the claimed juice base, first liquid, and second liquid.  Since Simkins teaches using the same ingredients as claimed, the juice beverage of Simkins would have the same properties as claimed, i.e. the juice base has a first sugar concentration and the juice beverage has a second sugar concentration wherein the second sugar concentration is about 20% to about 40% lower than the sugar concentration.
Regarding Claim 19, the product produced by Claim 1 would necessarily read on the method of making the juice beverage of Claim 19 since Claim 19 merely recites providing and combining the juices of Claim 1 as method steps.
Regarding Claim 20, Simkins discloses a juice beverage comprising a juice base comprising at least one fruit juice of lemons and limes (Page 3), oranges, pineapples, and strawberries (Page 4), pears and apples (Page 5), kiwi and mango (Page 8), raspberries (Page 13) wherein the juice base has a first Brix value, a first liquid being a juice of coconut (Pages 6 and 11) having a second Brix value, and a second liquid being a juice of lettuce (Page 4), celery and mint (Page 5), cucumber (Page 6), Swiss chard (Page 7), parsley (Page 8), dill (Page 11) having a third Brix value, wherein the juice beverage comprises a fourth Brix value.
Further regarding Claim 20, the limitations “wherein the third Brix value is lower than the second Brix value” and “wherein the fourth Brix value is 20% to 40% lower than the first Brix value” are limitations with respect to the properties of the claimed juice In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  In the present instance, the particular juice base, first liquid, or second liquid being used is not recited.  Simkins discloses a juice beverage that uses the claimed ingredients as the generically claimed juice base, first liquid, and second liquid.  Since Simkins teaches using the same ingredients as claimed, the juice beverage of Simkins would have the same properties as claimed, i.e. the third Brix value is lower than the second Brix value and the fourth Brix value is 20% to 40% lower than the first Brix value.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124 as applied to claim 1 above in view of Kipfer US 2004/0047968.
Regarding Claim 10, Simkins modified with Letourneau et al. is silent regarding the first liquid of coconut juice having a salty flavor.
Kipfer discloses a coconut water juice beverage having a salty flavor (‘968, Paragraph [0019]).
Both Simkins and Kipfer are directed towards the same field of endeavor of juice beverages.  It would have been obvious to one of ordinary skill in the art at the time of prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Kipfer teaches that there was known utility in using coconut juice having a salty flavor as an ingredient in juice beverages.  Furthermore, one of ordinary skill in the art would incorporate salts based upon the desired flavor profile desired by a particular consumer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124 as applied to claim 1 above in view of Cetrulo et al. US 2005/0058763.
Regarding Claim 14, Simkins modified with Letourneau et al. is silent regarding the juice beverage comprising citrus oil.
Cetrulo et al. discloses a juice beverage comprising citrus oil (‘763, Paragraph [0055]).
Both Simkins and Cetrulo et al. are directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins and incorporate citrus oil since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Cetrulo et al. teaches that there was known utility in using citrus oil as an .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Letourneau et al. US 2012/0135124 as applied to claim 1 above in view of Crespo et al. US 2017/0071242.
Regarding Claim 18, Simkins modified with Letourneau et al. is silent regarding the juice beverage comprising stevia.
Crespo et al. discloses a juice beverage (‘242, Paragraph [0048]) comprising stevia (‘242, Paragraph [0034]).
Both Simkins and Crespo et al. are directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins and incorporate stevia since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).Crespo et al. teaches that there was known utility in using stevia as an ingredient in juice beverages.  Furthermore, one of ordinary skill in the art would incorporate stevia to impart additional sweetness to the juice beverage while maintaining a lower calorie beverage than a beverage using regular sugar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rivera et al. US 2011/0123677 discloses a juice beverage comprising stevia (‘677, Paragraph [0010]).
Rivera et al. US 2010/0055249 discloses a fruit juice comprising orange juice, grapefruit juice, lemon juice, lime juice, or a mixture thereof (‘249, Paragraph [0008]).
Keller et al. US 2015/0315533 discloses a juice beverage comprising a brix value of 5-20 (‘533, Paragraph [0009]) and made using lettuce (‘533, Paragraph [0020]).
Hinds US 2011/0142995 discloses a juice beverage comprising coconut juice (‘995, Paragraph [0001]).
Holmgren et al. US 2012/0171329 discloses a juice beverage comprising pomegranate, a primary juice, and a secondary juice (‘329, Paragraph [0010]).
Nakakura et al. US 2005/0208192 discloses a dairy based beverage base (‘192, Paragraphs [0008]-[0009]).
Coutel et al. US 2003/0129279 discloses a clear fruit concentrate (‘279, Paragraph [0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792